The Court of Appeals in its memorandum decision of June 24, 1975 [37 NY2d 173], reversed the order of this court entered May 7, 1974, which suppressed an inculpatory statement and remitted the case to the Family Court for further proceedings, and remanded the matter to this court "for review of the facts”. Inasmuch as section 724 of the Family Court Act was substantially complied with, and the record discloses no prejudice to the respondent, the order of the Family Court of the State of New York, New York County, entered November 30, 1973, committing appellant to the Elmira Reception Center for a period not to exceed three years, is unanimously affirmed, without costs and without disbursements. Concur—Markewich, J. P., Kupferman, Murphy and Capozzoli, JJ.